Case 4:20-cv-11413-MFL-KGA ECF No. 82, PageID.968 Filed 07/27/21 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

BRUCE PARKER,

      Plaintiff,                                    Case No. 20-cv-11413
                                                    Hon. Matthew F. Leitman
v.

HEIDI E. WASHINGTON, et al.,

     Defendants.
__________________________________________________________________/

    ORDER (1) ADOPTING RECOMMENDED DISPOSITION OF
MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION (ECF No.
   73); (2) DENYING PLAINTIFF’S MOTION FOR TEMPORARY
RESTRAINING ORDER (ECF No. 63); AND (3) DENYING PLAINTIFF’S
    MOTION TO SUPPLEMENT MOTION FOR A TEMPORARY
            RESTRAINING ORDER AS MOOT (ECF No. 71)

      Plaintiff Bruce Parker is a state inmate in the custody of the Michigan

Department of Corrections (the “MDOC”). On May 14, 2020, Parker filed a pro se

Complaint against Defendants Heidi Washington, Kenneth McKee, Willis

Chapman, George Stephenson, and Kristopher Steece. (See Compl., ECF No. 1.)

Parker alleges that the Defendants violated his constitutional rights by, among other

things, exposing him to an unreasonable risk of contracting COVID-19. (See id.)

Then, on April 26, 2021, Parker filed a Motion for Temporary Restraining Order.

(See Mot., ECF No. 63.) In this motion, Parker alleged that his placement in unit 5

of the Macomb Correctional Facility (“MRF”), where he is housed, puts him at risk



                                         1
Case 4:20-cv-11413-MFL-KGA ECF No. 82, PageID.969 Filed 07/27/21 Page 2 of 6




of contracting COVID-19 because COVID-19 positive prisoners were not being

separated from the general population. (See id., PageID.816.) For that reason, Parker

asked the Court to issue an order requiring the MRF to remove COVID-19 positive

prisoners, and those in close contact with them, from the general population. (See

id., PageID.818.) On May 3, 2021, Parker filed a Motion to Supplement his Motion

for a Temporary Restraining Order. (See Mot. to Supplement, ECF No. 71.)

      The motions were referred to the assigned Magistrate Judge, and on May 25,

2021, the Magistrate Judge issued a Report and Recommendation (the “R&R”), in

which she recommended that the Court (1) deny Parker’s Motion for a Temporary

Restraining Order (ECF No. 63) and (2) deny Parker’s Motion to Supplement as

moot. (See R&R, ECF No. 73.) On May 25, 2021, Parker filed objections to the

R&R. (See Objections, ECF No. 76.)

      The Court reviewed all the filings in connection with Parker’s Motion for a

Temporary Restraining Order (including the R&R, Parker’s objections, and the

Defendants’ response to Parker’s objections), and the Court concluded that it would

benefit from a supplementation of the record. So, on June 21, 2021, the Court

ordered the Defendants to supplement the record. (See Order, ECF No. 78.) The

Court asked the Defendants to supplement the record by filing an affidavit that

answered the following questions:




                                         2
Case 4:20-cv-11413-MFL-KGA ECF No. 82, PageID.970 Filed 07/27/21 Page 3 of 6




             1. Has the MDOC offered a Covid-19 vaccine to Parker? If so,
                which vaccine, and when was it offered to Parker?

             2. If a vaccine was offered to Parker, did he agree to be
                vaccinated, or did he reject the offer to vaccinate him?

             3. If Parker accepted the offer to be vaccinated, has the vaccine
                been administered? If so, how many doses of the vaccine has
                Parker received, and when did he receive them?

             4. Finally, if Parker has agreed to be vaccinated but has not yet
                been vaccinated, when will the vaccine be administered to
                him?

(See id., PageID.953.)

      On July 7, 2021, the Defendants responded by filing an affidavit from Erin

Parr-Mirza, a Health Unit Manager at the MRF. (See Parr-Mirza Aff., ECF No. 79.)

In her affidavit, Parr-Mirza states that a COVID-19 vaccine is generally available to

inmates and staff at the MRF and was twice offered to Parker:

             MRF has access to the Johnson & Johnson/Janssen
             COVID-19 vaccine to distribute to staff and inmates. MRF
             offered the vaccine to all MRF inmates including Parker
             on March 23, 2021. At that time, Parker refused the
             vaccine. MRF staff offered the vaccine to Parker again on
             June 24, 2021. Parker again refused the vaccine, and
             further refused to sign the refusal form.

(See id., PageID.956.)

      On July 22, 2021, Parker responded with his own declaration. (See Parker

Decl., ECF No. 81.) Parker says that the vaccine was only offered to him one time




                                         3
Case 4:20-cv-11413-MFL-KGA ECF No. 82, PageID.971 Filed 07/27/21 Page 4 of 6




and that that offer was made under circumstances that caused him to have concern

about the particular dose of the vaccine being offered to him:

             That on June 24, 2021 after this courts [sic] order
             defendants offered Plaintiff the Johnson and Johnson
             vaccine. Plaintiff was summoned to Healthcare by RN
             Supervisor Nguyen who prior to offering Plaintiff the
             vaccine stated “I know this has something to do with your
             lawsuit so we saved a special dose for you.” After hearing
             that statement Plaintiff as a[n] African-American whose
             ancestry was abused with vaccines declined the J&J
             vaccine because he didn’t want the “special dose” to kill
             him.

(See id., PageID.964.)

      Under the circumstances set forth above, Parker cannot show that he is likely

to suffer irreparable harm without his requested restraining order, and he is therefore

not entitled to that relief. See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22

(2008) (“Our frequently reiterated standard requires plaintiffs seeking preliminary

relief to demonstrate that irreparable injury is likely in the absence of an injunction”)

(emphasis in original).1 The allegedly-irreparable harm that Parker identifies is ex-

posure to, and risk from, the COVID-19 virus, but Parker can reasonably protect


1
  The language cited above from the Supreme Court’s decision in Winter applies
here even though Parker seeks a temporary restraining order rather than a
preliminary injunction. See ABX Air, Inc. v. Int’l Bhd. of Teamsters, Airline Div.,
219 F.Supp.3d 665, 670 (S.D. Ohio 2016) (“The standard for issuing a
temporary restraining order is logically the same as for a preliminary injunction with
emphasis, however, on irreparable harm given that the purpose of a temporary
restraining order is to maintain the status quo.”); Rios v. Blackwell, 345 F.Supp.2d
833, 835 (N.D. Ohio 2004) (“As long as there is notice to the other side and an

                                           4
Case 4:20-cv-11413-MFL-KGA ECF No. 82, PageID.972 Filed 07/27/21 Page 5 of 6




himself against that harm by accepting a dose of the vaccine that has generally been

made available to inmates at the MRF. Even if Parker arguably had legitimate con-

cerns about the vaccine dose that was previously offered to him, the Court does not

believe that Parker has a reasonable basis to permanently refuse to take the vaccine

on a going-forward basis. Simply put, the Court is satisfied that Parker can suffi-

ciently protect himself against the risks from COVID-19 by taking a dose of the

vaccine. He does not need his requested restraining order to reasonably guard

against those risks, and he is therefore not entitled to that order. See, e.g., Williams

v. Rodriguez, 2021 WL 2037966, at *8 (D. Conn. 2021) (denying inmate’s request

for a restraining order and/or injunction requiring corrections officials to take steps

to mitigate COVID-19 risk where, among other things, inmate was offered COVID-

19 vaccine).

       For all of the reasons stated above, Parker is not entitled to a Temporary

Restraining Order. Accordingly, IT IS HEREBY ORDERED that:

           The Magistrate Judge’s recommended disposition of Parker’s Motion

               for Temporary Restraining Order is ADOPTED;

           Parker’s Motion for Temporary Restraining Order (ECF No. 63) is

               DENIED; and



opportunity to be heard, the standard for a preliminary injunction is the same as that
for a temporary restraining order.”).

                                           5
Case 4:20-cv-11413-MFL-KGA ECF No. 82, PageID.973 Filed 07/27/21 Page 6 of 6




          Because the Court has denied Parker’s Motion for Temporary

             Restraining Order, his Motion to Supplement his Motion for a

             Temporary Restraining Order (ECF No. 71) is DENIED as moot.


                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE
Dated: July 27, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 27, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       6
